7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Thomas Anthony SAUNDERS, a/k/a Rocky, Defendant-Appellant.
No. 93-5300.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 27, 1993.Decided:  September 17, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  William M. Kidd, Senior District Judge.  (CR-89-269)
John J. Pizzuti, Camilletti, Sacco & Pizzuti, Wheeling, West Virginia, for Appellant.
William A. Kolibash, United States Attorney, David E. Godwin, First Assistant United States Attorney, Clarksburg, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas Anthony Saunders appeals from the district court's order revoking his term of supervised release under 18 U.S.C.A. § 3583(g) (West Supp. 1993), after Saunders tested positive for and admitted to cocaine use.  Saunders argues on appeal that personal use does not constitute proof of possession for purposes of the termination provision of § 3583(g).  However, we recently held in the factually identical case of  United States v. Battle, 993 F.2d 49 (4th Cir. 1993), that use does constitute possession within the meaning of the statute, and we are aware of no authority which would support Saunders' position to the contrary.  Hence, the district court did not commit plain error in revoking Saunders' supervised release term on the basis of his personal use of cocaine, and we affirm its decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED